Stay GRANTED and Order filed December 8, 2020.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00793-CR
                               NO. 14-20-00794-CR
                                   ____________

  IN RE THE STATE OF TEXAS EX REL.KIM OGG, HARRIS COUNTY
                   DISTRICT ATTORNEY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          WRIT OF PROHIBTION
                      County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Cause No. 2232126


                                      ORDER

      On November 24, 2020, relator the State of Texas Ex Rel.Kim Ogg, Harris
County District Attorney, filed a petition for writ of mandamus in this court. Relator
asks this court to order the Honorable Franklin Bynum, Judge of County Criminal
Court at Law No. 8, in Harris County, Texas, to vacate his October 28, 2020 order
setting the underlying case for a nonjury trial, entered in trial court number 2232126,
styled The State of Texas v. Austin Reyes-Cisneros. Relator also filed a petition for
writ of prohibition, in which relator seeks to prevent Judge Bynum from conducting
a nonjury trial om the underlying case.

      Relator also has filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. Relator asks this court to stay proceedings in the
trial court pending a decision on the petitions for writ of mandamus and prohibition.

      It appears from the facts stated in the petitions and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the commencement of the nonjury trial in trial court cause
number 2232126, The State of Texas v. Austin Reyes-Cisneros, STAYED until a
final decision by this court on relator’s petitions for writ of mandamus and
prohibition, or until further order of this court.

      In addition, the court requests real party-in-interest Austin Reyes-Cisneros to
file a response to the petitions for writ of mandamus and prohibition on or before
December 23, 2020. See Tex. R. App. P. 52.4.

                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                            2